United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, White Plains, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-2091
Issued: May 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2011 appellant, through her attorney, filed a timely appeal from a
July 28, 2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit
decision.2 The Board lacks jurisdiction to review the merits of this claim.
ISSUE
The issue is whether OWCP properly denied appellant’s July 22, 2011 request for
reconsideration under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Under 5 U.S.C. § 8149 of FECA and 20 C.F.R. §§ 501.2(c) and 501.3(a) of its implementing regulations, the
Board has jurisdiction to review final adverse decisions of OWCP issued under FECA. According to 20 C.F.R.
§ 501.3(e), for OWCP decisions issued on or after November 19, 2008, the Board’s review authority is limited to
appeals filed within 180 days from the date OWCP issued its decision.

On appeal, counsel asserts that the medical record establishes continuing residuals of
accepted conditions on and after July 7, 2008, the date OWCP terminated appellant’s
compensation benefits on the grounds that the accepted cervical sprain and aggravation of a
preexisting C4-5 disc herniation had ceased without residuals. He also contends that OWCP
should accept additional medical conditions as causally related to the accepted injuries. Counsel
also argues that the July 22, 2011 reconsideration request contained new, relevant and pertinent
evidence requiring a merit review.
FACTUAL HISTORY
This is the third appeal before the Board in this case. Pursuant to the second appeal, by
decision and order issued December 22, 2010,3 the Board affirmed a January 11, 2010 OWCP
decision affirming OWCP’s prior termination of appellant’s compensation benefits effective
July 7, 2008 on the grounds that accepted cervical spine injuries had ceased without residuals.
The Board found that the March 27, 2008 opinion of Dr. Robert Mantica, a Board-certified
orthopedic surgeon and impartial medical examiner, continued to represent the weight of the
medical evidence. The law and the facts of the case as set forth in the Board’s prior decision and
order are incorporated by reference.4
In a July 18, 2011 brief, counsel requested reconsideration. He contended that OWCP
failed to properly consider medical evidence, factual evidence and legal arguments. Counsel
also asserted that OWCP should have expanded appellant’s claim to accept additional injuries
and conditions, based on the opinion of Dr. David Gamburg, an attending Board-certified
anesthesiologist and pain management specialist. He argued that Dr. Gamburg’s opinion also
established that appellant had continuing residuals of the accepted injuries on and after
July 7, 2008. Counsel attached appellant’s May 12, 2011 letter contending that Dr. Mantica’s
March 27, 2008 report was inaccurate as he misstated the medications she took for multiple
nonoccupational conditions and discussed a fibromyalgia diagnosis that she believed was
irrelevant to her claim.
By decision dated July 28, 2011, OWCP denied reconsideration and did not review the
merits of the claim. It found that the July 18, 2011 request neither raised substantive legal
questions nor included new and relevant evidence and was therefore insufficient to warrant a
merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provide that a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
3

Docket No. 10-844 (issued December 22, 2010).

4

Counsel filed a petition for reconsideration on January 6, 2011. By order issued April 21, 2011 under Docket
No. 10-844, the Board denied the petition for reconsideration on the grounds that it did not establish any error of fact
of law warranting further consideration.
5

5 U.S.C. § 8128(a).

2

relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.6 Section 10.608(b) provides that,
when an application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.7
In support of a request for reconsideration, appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.8 She need only submit
relevant, pertinent evidence not previously considered by OWCP.9 When reviewing an OWCP
decision denying a merit review, the function of the Board is to determine whether OWCP
properly applied the standards set forth at section 10.606(b)(2) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.10
ANALYSIS
OWCP lacks the authority to review a decision of the Board. Rather than reviewing the
Board’s December 22, 2011 decision, its authority extends to its own prior decisions.11 The last
merit decision issued by OWCP was the January 11, 2010 decision affirming the prior
termination of appellant’s compensation benefits effective July 7, 2008.
Appellant’s July 18, 2011 request for reconsideration did not allege or demonstrate that
OWCP erroneously applied or interpreted a specific point of law or advance a new legal
argument not previously considered by OWCP. Counsel’s arguments as set forth in the July 18,
2011 brief are directly repetitive of the arguments made pursuant to the second appeal.
Appellant’s May 12, 2011 letter is also repetitive of her prior comments about Dr. Mantica.12 As
FECA’s implementing regulations note, an application for reconsideration must set forth
arguments or evidence satisfying one of the three requirements for obtaining a merit review.13
Consequently, appellant is not entitled to a review of her case on the merits based on the third
requirement under section 10.606(b)(2).14

6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

8

Helen E. Tschantz, 39 ECAB 1382 (1988).

9

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

10

Annette Louise, 54 ECAB 783 (2003).

11

T.B., Docket No. 11-1185 (issued February 17, 2012).

12

See C.N., Docket No. 08-1569 (issued December 9, 2008) (evidence or argument that repeats or duplicates
evidence previously of record has no evidentiary value and does not constitute a basis for reopening a case).
13

20 C.F.R. § 10.608(b).

14

Id. at § 10.606(b)(2)(iii).

3

On appeal, counsel asserts that the medical record establishes that appellant had
continuing residuals of the accepted cervical spine conditions on and after OWCP terminated her
compensation benefits on July 7, 2008 as the accepted conditions ceased without residuals. He
also contends that OWCP should accept additional medical conditions as causally related to the
accepted injuries. As set forth above, the Board does not have jurisdiction to review the merits
of the claim. Counsel also argues that the July 22, 2011 reconsideration request contained new,
relevant and pertinent evidence requiring a merit review. As set forth above, the July 22, 2011
request for reconsideration did not contain new, relevant evidence or argument requiring a
review of the case on the merits.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 28, 2011 is affirmed.
Issued: May 3, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

